 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDDown River Forest Products,Inc. and John Jacobs,Petitioner and United Papermakers and Paperwork-ers, LocalNo. 35, AFL-CIO. Case 4-RD-528July 24, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held onFebruary 25, 1973, before Hearing Officer Francis W.Hoeber.' Following the heanng and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the RegionalDirector for Region 4, this matter was transferred totheNational Labor Relations Board for decision.Thereafter, briefs were filed by the Employer, by theemployees of Down River Forest Products, Inc., andby the Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.The Board has considered the entire record in thiscase, including the briefs of the parties, and herebymakes the following findings:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.United Paperworkers International Union, Lo-cal 35, Intervenor herein, is a labor organizationclaiming to represent certain employees of the Em-ployer. Petitioner, an employee of the Employer in theunit involved herein, asserts on behalf of the employ-ees that the Union is no longer the bargaining repre-sentative, as defined in Section 9(a) of the Act, of theemployees for whom the petition is filed.3.The Union and Corrugated Inner-Pak Corpora-tion, as employer, entered into a recognition agree-ment on June 17, 1972, covering the Company'sproduction and maintenance employees at its Con-1The petition was filed November 13, 1972, and dismissed by the RegionalDirector on November 20, citingKellerPlastics Eastern,Inc,157NLRB 583,which holds that once a valid recognition agreement is consummated, theparties have a reasonable time in which to negotiate an agreement Theemployees of the Employer appealed, and the Boardon February 6, 1973,reinstated the petition and ordered a heanng An amended petition was filedFebruary 15, by an attorneyfor "John M Jacobs,in behalf of the employeesof Down River Forest Products, Inc "shohocken, Pennsylvania, plant. This recognition wasgranted at the Board's Regional Office in the presenceof a Board field examiner, who also signed the recog-nition agreement. The Company stated inthe agree-ment that it was satisfied that the authorization cardsitexamined containedoriginal signaturesand thatsaid Union had been designated by a majority of theunit employees.Corrugated Inner-Pak Corporation is a subsidiaryof Narad, Inc., based in Plymouth, Michigan, and therecognition agreement was signed by Vice PresidentArchie Richardson of the parent corporation and by"Mike Smith, general manager," at Conshohocken.However, at the hearing the parties stipulated that the"true" name of the company in June 1972 wasactual-ly Down River Forest Products, Inc., even though thename Corrugated Inner-Pak was ingeneral use. InJune 1972 two divisions at Conshohocken were beingoperated in the same factory, one the Specialties divi-sion which manufactured corrugated packaging com-ponents, and the other the Dor-Kor division, whichmanufactured the corrugated filler for flush doors.The latter has never had more than 12 or 13 employ-ees. Both divisions were supervised by Edward Du-Four,2 and together the two divisions employed 55 to60 employees. Both had equal floor space, 25,000square feet. The Union obtained 40 to 50 cards inorganizingthis plant in May 1972.About June 22, 1972, Hurricane Agnes inundatedthe plant with 7 feet of flood water from the SchuylkillRiver. The Dor-Kor division resumed full productionearlier than the Specialties division. DuFour testifiedthat the core "department" was in full operation byJuly 17, while the specialty "department" started uppartially the last week in July. About August 1, Em-ployer Down River Forest Products sold the Special-ties division to an unrelated company.' At the time ofhearing the Dor-Kor employees numbered 13, ofwhom at least 10 had been employed in June 1972.Their cards, dated May 1972 and presented at theJune 17 conference, are in evidence.In the "latter part" of July, Union President Kingand Vice President Stratten stopped at the plant andwere told by DuFour that cleanup wasstill going onand that the Company might not stay inbusiness.King said they would be in touch again after LaborDay. On July 21 the Union sent a letter to the employ-ees scheduling a meeting for July 26. Earlier it had2At the hearingDuFour testifiedthat he waspresently vicepresident andgeneral manager of DownRiver Forest Products,Inc., and that Mike Smithwas formerly there as a management trainee or"plant manager "JThe sale was announcedto the employeesat a meeting on August 2attended by employeesof both divisionsUnionPresident King testified,without contradiction, that he later contacted the representative of the newowner, that an RM petitionfollowed and then a charge by the Union, thatboth were withdrawn,that a complete contract was then negotiated which,at the time of hearing, still had to be ratifiedby themembers205 NLRB No. 1 DOWN RIVER FOREST PRODUCTSsent a letter for a June 26 meeting which was not heldbecause of the storm. At the July meeting, attendedby 25 to 28 employees, the Union explored with theemployees the contract provisions desired by them.On September 13 at a luncheon meeting with Smith,Richardson, and DuFour, King was advised that theSpecialties division had been sold, that it was expect-ed that there would be only three in that divisionwithin 6 months, that management thought the Unionwould not be interested in representing so few, butthatmanagement would negotiate if the Unionwished. King also testified that at least two subse-quent appointments for meetings were canceled be-causeRichardson was on the West Coast.On October 9 a meeting was held with DuFour atwhich the Union's proposed contract was presented.4After that, according to King, he called DuFour sev-eral times before being told that the Employer had acounterproposal which it would like to use as a basisfor further negotiations. This proposal was dated No-vember 3, 1972. The decertification petition was filedon November 13.A further effort to meet on January 2 was initiatedby King but apparently was called off by union con-sensus.The Employer would have the Board restrict theprinciple ofKeller Plasticsto unfair labor practicecases, contending that it is inapplicable to decertifica-tion cases,'or find it inapplicable in view of the un-usual circumstances here. The petitioning employeesurge a number of contentions including that "only 13of the original 59 employees are currently working forthe original employer," as well as the nonsupervisorystatusof John Jacobs who individually filed the origi-nal petition and identified himself as a working fore-man.6 The Union contends that there is no basis fordecertification; that the Regional Director was cor-rect in dismissing on November 20 on the basis of° This proposed contract named the Employer as Corrugated Inner-PakCorporation King testified that it had been prepared before he had knowl-edge of the August I sale of one division, and he saw no reason not to useitas a basis for negotiations5 It would have the Board overruleDale's Super Valu,Inc,181 NLRB 98,a decertification petition where an election was barred under theKellerPlasticsprinciple See alsoAkron Telerama, Inc, d/b/a Akron Cablevision,191NLRB 4, distinguishing between the impact ofKeller Plasticsand acomplete collective-bargaining contractwhich may bara petition6 The record shows that Jacobs had no supervisory authority in November1972 or at the time of the February 1973 hearing About September 18, 1972,he had been given a 20-cent-an-hour wage increase and accepted a promo-tion to supervisory training, a fact which he cleared with the Union a weeklaterThe Union urged him to go ahead and accept the promotion as it hadworking foremen among its members15Keller Plastics.It notes that the Employer's represen-tatives who signed the recognition agreement person-ally examined the cards which formed the basis forthat recognition; that the Union originally had a clearmajority in the division of the Company which con-tinues to operate: 10 out of 11, or out of 13 includingthose hired subsequent to November 13; and urgesthe applicability of recent wage control cases wherethe Board has granted additional time to bargain inorder not to penalize a bargaining representative forunavoidable delay.We find merit in the contention that the recognitionagreement, in the circumstances of this case, shouldnot bar an election at this time. There has been morethan mere delay in the consummation of a bargainingagreement since the recognition agreement of June17, 1972. The lapse of time has been accompanied bya change in the nature of the unit, from a two-divisionunit to a single division, resulting in a substantialreduction in the size of the unit as well, only a smallportion of it still remaining. In the meantime, ofcourse, the Employer has also suffered a financialsetback from the storm damage by Hurricane Agnes.In face of these unusual circumstances which haveintervened to affect the unit and the employment op-portunities of the employees since they expressed adesire for representation more than a year ago, with-out a bargaining contract having been concluded, webelieve that an election in which the employees re-maining in the unit can express their present desire asto representation is in order.We find that a question affecting commerce existsconcerning the representation of the employees of theEmployer, within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.We note that the Employer concedes that it isthe alter ego of or successor to the employing entitywhich entered into the recognition agreement. Afterselling the Specialties division it did in fact bargainwith the Union for the remaining division. For thepurposes of this election, therefore, we find that theunit here sought is appropriate. Accordingly we findthat.the following employees of the Employer consti-tute a unit appropriate for collective bargaining with-in the meaning of the Act:All production and maintenance employees em-ployed by the Employer at Conshohocken, Penn-sylvania, at its Dor-Kor operation, excludingguards and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]